38 F.3d 1218NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Brenda G. MACK, Plaintiff-Appellant,v.NORDSTROM, INC., a Washington corporation, Defendant-Appellee.
No. 93-35718.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 3, 1994.*Decided Oct. 19, 1994.

Before:  LAY,** TROTT and T.G. NELSON, Circuit Judges.


1
ORDER***


2
After full consideration of the briefs of the parties and the record in the District Court, the judgment entered June 29, 1993, is AFFIRMED for the reasons stated in the District Court's order entered June 29, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3